                                                             USDC SDNY
UNITED STATES DISTRICT COURT                                 DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                ELECTRONICALLY FILED
UNITED STATES OF AMERICA,                                    DOC #: _________________
                                                             DATE FILED: 4/3/2020

              -against-
                                                                      19 Cr. 659 (AT)

RUVIM KRUPKIN,                                                           ORDER

                       Defendant.
ANALISA TORRES, District Judge:

     It is hereby ORDERED that the change of plea hearing scheduled for April 9, 2020 is
ADJOURNED to May 11, 2020, at 3:00 p.m.

       SO ORDERED.

Dated: April 3, 2020
       New York, New York
